CRITZ, J.
This case is now before us on motion for rehearing filed by the appellant, J. J. Richards. Our original opinion contains the following holding:
“It is not -necessary to set out the contract in this opinion, but we will say that it is one, by its terms,.susceptible of specific ■performance.”
On motion for rehearing, it is pointed out to us by -appellant that the question as to whether the contract is susceptible of specific performance is one of the questions of law presented to the Court of Civil Appeals for its determination by appellant, but that such issue is not included in the questions certified to the Supreme Court. We find -this to be true, and for that reason withdraw the part of the opinion above quoted. This is the only relief prayed for in the motion for rehearing.
For the reasons stated, we recommend that the motion for rehearing filed herein by the appellant, J. J. Richards, be granted, and the portion of the original opinion above quoted be withdrawn, but that the questions certified stand answered as originally recommended by us.